Exhibit 10.1

AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of January 22, 2009, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation, as Seller (the “Seller”), WORTHINGTON
INDUSTRIES, INC., an Ohio corporation, as Servicer (the “Servicer”), THE MEMBERS
OF THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY TO THE AGREEMENT (as
defined below) (each, a “Purchaser Group” and collectively, the “Purchaser
Groups”), and PNC BANK, NATIONAL ASSOCIATION, as Administrator (the
“Administrator”).

RECITALS

The Seller, the Servicer, each member of each of the Purchaser Groups and the
Administrator are parties to the Receivables Purchase Agreement, dated as of
November 30, 2000 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”); and

The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendments to Agreement.

2.1 Clause (ii) of the definition of “Concentration Percentage” set forth in
Exhibit I to the Agreement is hereby amended by deleting the percentage “16.0%”
therein and substituting the percentage “12.0%” therefore.

2.2 The definition of “Ineligible Elimination Amounts” set forth in Exhibit I to
the Agreement is hereby amended and restated in its entirety to read as follows:

““Ineligible Elimination Amounts” means amounts which are reported by the
Servicer as inputs to the Information Package as credit memos or aged invoices
which relate to Receivables which are not Eligible Receivables, including
without limitation, Receivables (a) the Obligor of which is not United States
resident, (b) the Obligor of which is an Affiliate of Worthington, (c) related
to the resale program, (d) which are Steel Surcharge Receivables, (e) which are
fuel surcharge receivables or (f) the Obligor of which is listed on Schedule V
hereto (together with its subsidiaries and affiliates); provided, however, that
such amounts which are reported by the Servicer as inputs to the Information
Package as credit memos or aged invoices with respect to each such Obligor set
forth on Schedule V shall be deemed to be “Ineligible Elimination Amounts”
beginning with the Information Package due on or prior to February 26, 2009
(containing the January 31, 2009 data) and continuing thereafter until the
Administrator consents otherwise.”

2.3 The definition of “Market Street Yield Rate” set forth in Exhibit I to the
Agreement is hereby amended by deleting the phrase “at Seller’s option” therein
and substituting the phrase “at Administrator’s option” therefore.

2.4 Clause (i)(B) of paragraph (g) set forth in Exhibit V to the Agreement is
hereby amended by deleting the percentage “8.00%” therein and substituting the
percentage “6.00%” therefore.

2.5 Clause (ii)(B) of paragraph (g) set forth in Exhibit V to the Agreement is
hereby amended by deleting the percentage “7.00%” therein and substituting the
percentage “5.00%” therefore.



--------------------------------------------------------------------------------

2.6 The Agreement is hereby amended by inserting a new Schedule V to the
Agreement in the form of Exhibit A hereto.

3. Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

(a) Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b) Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Agreement (or in any
other Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

5. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of counterparts of this Amendment (whether by
facsimile or otherwise) executed by each of the other parties hereto.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than
Section 5-1401 of the New York General Obligations Law).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES
      CORPORATION, as Seller By:   /s/ Dale T. Brinkman   Name: Dale T. Brinkman
  Title:   VP-Secretary – Asst. Treasurer

WORTHINGTON INDUSTRIES, INC.,

      as Servicer

By:   /s/ B. Andrew Rose   Name: B. Andrew Rose   Title:   Chief Financial
Officer

MARKET STREET FUNDING LLC,

        as a Purchaser

By:   /s/ Evelyn Echevarria   Name: Evelyn Echevarria   Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

    as Administrator and as a Purchaser Agent

By:   /s/ William P. Falcon   Name: William P. Falcon   Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE V

INELIGIBLE OBLIGORS

1. General Motors Corporation

2. Chrysler LLC

3. Duffy Tool and Stamping, LLC

4. Bettcher Manufacturing LLC



--------------------------------------------------------------------------------

January 21, 2009

Worthington Receivables Corporation

Attention: Lester Hess

200 Old Wilson Bridge Road

Columbus, OH 43085

Worthington Industries, Inc.

200 Old Wilson Bridge Road

Columbus, OH 43085

Attention: Lester Hess

Extension of Liquidity Termination Date/Amended

Receivables Purchase Agreement

Ladies and Gentlemen:

This letter (this “Letter”) is delivered to you on behalf of the Purchaser Agent
pursuant to Section 1.10 of the Receivables Purchase Agreement, dated as of
November 30, 2000 (such agreement, as heretofore or hereafter amended, restated,
supplemented or otherwise modified from time to time, being the “Receivables
Purchase Agreement”), among Worthington Receivables Corporation, as the Seller
(the “Seller”), Market Street Funding LLC as Conduit Purchaser and PNC Bank,
N.A., both as Purchaser Agent and Liquidity Provider and any other Conduit
Purchasers, Purchaser Agents or Liquidity Providers from time to time party
thereto, Worthington Industries, Inc., as servicer (the “Servicer”) and PNC
Bank, National Association, as Administrator (in such capacity, the
“Administrator”). Terms defined in the Receivables Purchase Agreement are used
herein as therein defined.

The Purchaser Agent has extended the date that the commitment of the Liquidity
Provider terminates under the applicable Liquidity Agreement to January 21,
2010. The Administrator, on behalf of the Purchaser Agent, hereby notifies you
that PNC Bank, National Association has extended such date under the Purchaser
Agent’s respective Liquidity Agreement.

(continued on following page)



--------------------------------------------------------------------------------

Very truly yours,

PNC BANK, NATIONAL ASSOCIATION, as Administrator

 

By:   /s/ William P. Falcon Name:   William P. Falcon Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION, as a Purchaser Agent

 

By:   /s/ William P. Falcon Name:   William P. Falcon Title:   Vice President

 

ACKNOWLEDGED AND AGREED: Worthington Receivables Corporation, as Seller By:  
/s/ Dale T. Brinkman Name:   Dale T. Brinkman Title:   VP-Secretary – Asst.
Treasurer

Worthington Industries, Inc., individually and as Servicer

 

By:

 

/s/ B. Andrew Rose

Name:

 

B. Andrew Rose

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

January 22, 2009

Worthington Receivables Corporation

1205 Dearborn Drive

Columbus, OH 43085

 

Re:

Third Amended and Restated Fee Letter

Ladies and Gentlemen:

This Third Amended and Restated Fee Letter (this “Fee Letter”) sets forth the
fees payable by you in connection with the Receivables Purchase Agreement dated
as of November 30, 2000 (such agreement, as now or hereafter amended or
otherwise modified from time to time, being the “Receivables Purchase
Agreement”), among Worthington Receivables Corporation (“Seller”), Worthington
Industries, Inc., as initial servicer (the “Servicer”), Market Street Funding
LLC (“Purchaser”), the various other Purchaser Groups from time to time a party
thereto and PNC Bank, National Association (“PNC”), as Administrator. Terms
defined in the Receivables Purchase Agreement are used herein as therein
defined. From and after the date hereof, this Fee Letter supersedes that certain
second amended and restated fee letter executed and delivered on February 1,
2007 in connection with the Receivables Purchase Agreement (as such fee letter
has been amended or otherwise modified prior to the date hereof) and,
accordingly, (from and after the date hereof) this Fee Letter (as it may be
amended or modified from time to time) constitutes a “Purchaser Group Fee
Letter” referred to in Section 1.5 of the Receivables Purchase Agreement.

Seller agrees to pay, to PNC for Purchaser’s account, the following fees:

(i) a “Program Fee” at the per annum rate of 1.00% of the average daily
Investment outstanding, each from the date hereof until the later of the
Facility Termination Date and the date on which the Investment outstanding shall
have been paid in full, payable in arrears monthly on each Settlement Date for
the prior Yield Period and on the later of the Facility Termination Date and the
date on which the outstanding Investment shall have been finally paid in full if
such date is not a Settlement Date; and

(ii) a “Commitment Fee” for each day equal to (a) the excess of (i) 102% of the
Group Commitment over (ii) the average daily outstanding Investment on such day
(such excess, if any, the “Unused Commitment”) times (b) the per annum
percentage rate of (i) if the Unused Commitment is less than or equal to 50% of
the Group Commitment on such day, 0.35%, or (ii) if the Unused Commitment is
greater than 50% of the Group Commitment on such day, 0.50%, from the date
hereof until the later of the Facility Termination Date and the date on which
the outstanding Investment shall have been paid in full, payable in arrears
monthly on each Settlement Date for the prior Yield Period and on the later of
the Facility Termination Date and the date on which the outstanding Investment
shall have been paid in full if such date is not a Settlement Date.

For purposes of the Receivables Purchase Agreement, the “Applicable Margin” for
the Purchaser shall equal 2.00%.

[signature pages follow]



--------------------------------------------------------------------------------

Please evidence your agreement to the terms of this Fee Letter by signing the
enclosed copy and returning it to the undersigned. Delivery of an executed
counterpart of a signature page to this letter agreement shall be effective as
delivery of a manually executed counterpart of this Fee Letter.

 

Very truly yours,

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and as Purchaser Agent for Market Street’s

Purchaser Group

By:   /s/ William P. Falcon Name:   William P. Falcon Title:   Vice President

 

ACKNOWLEDGED AND AGREED TO as of the date first above written MARKET STREET
FUNDING LLC, as Purchaser By:   /s/ Evelyn Echevarria Name:   Evelyn Echevarria
Title:   Vice President ACKNOWLEDGED AND AGREED TO as of the date first above
written WORTHINGTON INDUSTRIES, INC. By:   /s/ B. Andrew Rose Name:   B. Andrew
Rose Title:   Chief Financial Officer WORTHINGTON RECEIVABLES CORPORATION By:  
/s/ Dale T. Brinkman Name:   Dale T. Brinkman Title:   VP-Secretary – Asst.
Treasurer